DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
2.	Examiner has taken note that claims 11, 16, and 22 have been canceled by the Applicant, and has removed these claims below. 
Claim Objections
3. 	Previous objections are withdrawn in view of Applicant's amendment filed September 29, 2021.

Claim Rejections - 35 USC § 112
4.	Previous rejections are withdrawn in view of Applicant's amendment filed September 29, 2021.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 12-15, 17-21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilimbi (US Pat. Pub. 2015/0324690).
In regards to amended claim 12, Chilimbi teaches a method for training a machine learned model using a plurality of distributed worker devices (Chilimbi paragraph [0009] teaches a method to train a large neural network model by using a plurality of distributed replica worker devices), the method comprising:
	training, by a worker device, a machine learned model using local training data and a set of first parameters (Chilimbi paragraphs [0011], [0066], and [0076]-[0077] teach where each replica (worker device) computes weight updates to train a machine learned model using a batch of data items (local training data) and error and activation terms (first set of parameters)), wherein the local training data is acquired by and remains on the worker device (Chilimbi Fig. 7 teaches where the local training data items 708A is acquired by the respective replica (worker device) 704A, where the local training data remains on the worker device since only weight updates 712 (a separate item) leave the worker device);
	transmitting, by the worker device, a set of second parameters of the trained machine learned model to a parameter server (Chilimbi paragraphs [0066] and [0078] teach where each replica (worker device) transmits computed weight updates (set of second parameters) to a global parameter server);
	receiving, by the worker device, a set of third parameters from the parameter server, wherein the set of third parameters is calculated at least partially as a function of the set of second parameters (Chilimbi paragraphs [0011], [0066], and [0079] teach where each replica receives returned updated weight values (third set of parameters) from the global parameter server, where the updated weight values are calculated based on the computed weight updates (set of second parameters)); and
	training, by the worker device the machine learned model using the local training data and the set of third parameters (Chilimbi paragraphs [0011] and [0080] teach training the machine learned model until the model prediction error converges to a value below a predetermined threshold by using the local batches of data items (training data) and the updated weight values (set of third parameters).

claim 13, Chilimbi teaches further comprising:
	transmitting, by the work device, a set of fourth parameters of the trained machine learned model to the parameter server (Chilimbi Fig. 11 and paragraph [0080] teach that after the model has been trained, the process (see Fig. 11 Item 1100) of training the model is repeated and a set of fourth parameters of the trained machine model is sent back to the global parameter server).

	In regards to claim 14, Chilimbi teaches wherein the third parameter is received asynchronously from the parameter server (Chilimbi paragraphs [0011] and [0079] teach where the updated weight values (third parameter) is received asynchronously from the global parameter server).  

	In regards to claim 15, Chilimbi teaches wherein the set of first parameters comprises a randomly assigned set of values (Chilimbi paragraphs [0054] and [0090]-[0091] teach wherein the individual data items are randomly transformed to produce different variants (assigned set of values)).

	In regards to claim 17, Chilimbi teaches wherein the local training data is image data (Chilimbi paragraph [0054] teaches where the training data is image data) and the machine learned model is an image recognition machine learned model (Chilimbi paragraphs [0009], [0026], and [0054] teach where the trained machine learned model is used for visual image object recognition).

	In regards to claim 18, Chilimbi teaches further comprising: 
	acquiring, by the worker device, new image data (Chilimbi paragraph [0063] teaches where image processing order may be randomized for each epoch and that a faster machine (of a worker device) may steal new image data from slower machines to speed up the image processing); and


	In regards to claim 19, Chilimbi teaches further comprising:
	determining a randomly chosen subset of parameters of the set of second parameters (Chilimbi paragraph [0064] teaches determining a randomly chosen subset of accumulated weight updates (depending on an adjustable image counter value of “k”) from all of the weight updates); 
	wherein the randomly chosen subset of parameters is transmitted to the parameter server in place of the set of second parameters (Chilimbi paragraph [0064] teaches sending the accumulated weight updates instead of all of the set of weight updates (second parameters) to the global parameter server).

	In regards to amended claim 20, Chilimbi teaches a system for training a machine learned model (Chilimbi abstract teaches a system for training a large neural network model), the system comprising:
	a parameter server configured to communicate with a plurality of worker devices (Chilimbi paragraphs [0009]-[0011] teach a global parameter server configured to communicate asynchronously with a plurality of replicas (worker devices)); the parameter server configured to receive locally generated sets of parameters of the trained machine learned models from the plurality of worker devices (Chilimbi paragraphs [0066] and [0078] teach where the global parameter server is configured to receive locally computed weight updates (sets of parameters of the trained machine learned models) from the plurality of replicas (worker devices)); the parameter server configured to calculate and transmit, in response to a communication from a worker device of the plurality of worker devices, a set of central parameters to the respective worker device from which the communication originated 
	wherein the plurality of worker devices are configured to train the machine learned model using the set of central parameters and respective sets of locally acquired training data (Chilimbi paragraphs [0011] and [0080] teach where the plurality of replicas (worker devices) train the machine learned model until the model prediction error converges to a value below a predetermined threshold by using the local batches of data items (training data) and the received updated weight values (set of central parameters)), wherein the respective sets of locally acquired training data remain on the respective worker devices of the plurality of worker devices (Chilimbi Fig. 7 teaches where the local training data items 708A-708N is respectively acquired by each respective replica (worker device) 704A-704N, where the local training data remains on each worker device since only weight updates 712 (a separate item) leave each worker device).

	In regards to claim 21, Chilimbi teaches further comprising: 
	a master parameter server configured to communicate with a plurality of parameter servers (Chilimbi paragraphs [0070]-[0071] teach a primary (master) global parameter server configured to communicate with a plurality of secondary parameter servers); the master parameter server configured to receive central parameters from the plurality of parameter servers (Chilimbi paragraphs [0070]-[0071] teach where the primary (master) global parameter server may accept requests for parameter updates from the plurality of secondary parameter servers); the master parameter server configured to calculate and transmit, in response to a communication from the parameter servers of the plurality of parameter servers, a set of global central parameters to a respective parameter server from which the communication originated (Chilimbi paragraphs [0070]-[0071] teach where the primary (master) global 

	In regards to claim 23, Chilimbi teaches wherein the parameter server is configured to communicate asynchronously with the plurality of worker devices (Chilimbi paragraphs [0009]-[0011], [0026], [0067], and [0078]-[0079] teach where the global parameter server is configured for asynchronous communication with the plurality of replicas (worker devices)).

	In regards to claim 24, Chilimbi teaches wherein the master parameter server is configured to communicate with both the plurality of parameter servers and the plurality of worker devices (Chilimbi Fig. 7 and paragraphs [0070]-[0071] teach where the primary (master) global parameter server is configured to communicate with the other plurality of parameter servers 706 and the plurality of replicas 704 (worker devices)).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi (US Pat. Pub. 2015/0324690) as modified by Hack (US Pat. Pub. 2017/0185562).
	In regards to claim 1, Chilimbi teaches a device for training a machine learned model (Chilimbi abstract and paragraph [0009] teach a system device for training a shared machine learning model), the device comprising 
	at least one component configured to acquire training data (Chilimbi paragraphs [0026] and [0028] teach model training machines configured to acquire raw training data input);
	a communication interface configured to communicate with a parameter server (Chilimbi paragraphs [0047] and [0072] teach an interface configured to provide communication with a global parameter server over a network); and
	a device processor configured to train the machine learned model using the training data (Chilimbi paragraphs [0040], [0048]-[0049], and [0052] teach a processing unit (device processor) configured to execute instructions to train the machine learned model using the trained data);
	 the device processor further configured to transmit a parameter vector of the trained model to the parameter server and receive in response, an updated central parameter vector from the parameter server (Chilimbi paragraphs [0011],[0066], and [0078]-[0079] teach where the system (containing the processor) may asynchronously send updated weight values (parameter vectors of the trained model) to the shared parameters stored in the global parameter server, and receive updated weight values (updated central parameter vectors) in response from the server); 
	the device processor further configured to retrain the model using the updated central parameter vector (Chilimbi paragraphs [0011] and [0080] teach the system (containing the processor) 
	wherein the device acquires different training data from other devices that are training the model (Chilimbi paragraphs [0026] teach acquiring training input data from other model training machines (other devices) organized as multiple replicas that are training the model, and Chilimbi paragraphs [0053]-[0054] teach where the set of machines may be organized as data servers that may augment the training data set by randomly applying a different transformation (to provide different training data));
	wherein at least one transmission between the device and the parameter server occur asynchronously with respect to the other devices that are training the model (Chilimbi paragraphs [0009]-[0011], [0026], [0067], and [0078]-[0079] teach where the transmission between the system device and global parameter server occur asynchronously with respect to other model training machines that are training the model).
	Chilimbi fails to expressly teach a navigation device and at least one sensor.
	Hack paragraph [0001] teaches where machine learning systems are used in a wide variety of applications and involve the training of large amounts of data and using the trained models to generate accurate predictions.  Hack Figs. 10-11 and paragraph [0107] teach application of the machine learning system in a cloud computing environment for the workload functions of mapping and navigation (to embody a navigation device), and Hack paragraph [0032] suggests an image sensor to provide image input for processing by the machine learning algorithms. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hack because the use of sensor-collected image data in training a machine learning model has a known application in the field of navigation devices.  Therefore since Chilimbi is also directed to performing visual object recognition 
	
	In regards to claim 2, Chilimbi teaches wherein the training data is image data (Chilimbi paragraph [0054] teaches where the training data is image data).  	Chilimbi fails to expressly teach where the machine learned model is trained to identify a position of the navigation device.
	Hack paragraph [0001] teaches where machine learning systems are used in a wide variety of applications and involve the training of large amounts of data and using the trained models to generate accurate predictions.  Hack Figs. 10-11 and paragraph [0107] teach application of the machine learning system in a cloud computing environment for the workload functions of mapping and navigation (to embody a navigation device), where mapping and navigation involves identifying a position (relative to a map) in order to provide navigational directions.   
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hack to specify using the machine learned model to identify a position of the navigation device, as it is well known to use a trained model in generating navigational guidance and mapping (positional) information.  Therefore since Chilimbi is also directed to performing visual object recognition based on image training data (see Chilimbi paragraphs [0009] and [0054]) in an automotive environment (e.g., automotive computers in Chilimbi paragraph [0043]), it would be well within the level of ordinary skill to apply the trained model (trained with imaged road features) to track navigational positions.

claim 3, Chilimbi further teaches wherein the training data is image data (Chilimbi paragraph [0054] teaches where the training data is image data), and the machine learned model is trained to identify an object in the image data (Chilimbi paragraphs [0009], [0026], and [0054] teach where the trained machine learned model is used for visual object recognition).

	In regards to claim 4, Chilimbi further teaches wherein training the machine learned model includes a gradient descent-based process (Chilimbi paragraph [0032] teaches where the training includes a gradient descent).

	In regards to claim 5, Chilimbi teaches the device as explained in the rejection of claim 1.	Chilimbi fails to expressly teach a navigation device, and wherein the at least one sensor is embedded in a vehicle.
	Hack paragraph [0001] teaches where machine learning systems are used in a wide variety of applications and involve the training of large amounts of data and using the trained models to generate accurate predictions.  Hack Figs. 10-11 and paragraph [0107] teach application of the machine learning system in a cloud computing environment for the workload functions of mapping and navigation (to embody a navigation device), such as in communication with an automotive computing device 1054N in a vehicle, and Hack paragraph [0032] suggests an image sensor to provide image input for processing by the machine learning algorithms. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hack because training a machine learning model has a known application in the field of navigation devices where the training image data is gathered from an image sensor related to the mapping and navigation of the vehicle.  Therefore since Chilimbi is also directed to performing visual object recognition based on image training data (see 
	
	In regards to claim 7, Chilimbi further teaches wherein the device acquires different amounts of training data from the other devices (Chilimbi paragraph [0054] teaches acquiring different amounts of training data from other model training machines (devices), as the different types of transformations (such as translations, reflections, rotations, de-noising, or filtering) result in different amounts of data).
	Chilimbi fails to expressly teach a navigation device.
	Hack paragraph [0001] teaches where machine learning systems are used in a wide variety of applications and involve the training of large amounts of data and using the trained models to generate accurate predictions.  Hack Figs. 10-11 and paragraph [0107] teach application of the machine learning system in a cloud computing environment for the workload functions of mapping and navigation (to embody a navigation device), and Hack paragraph [0032] suggests an image sensor to provide image input for processing by the machine learning algorithms. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hack because the use of collected image data in training a machine learning model has a known application in the field of navigation devices.  Therefore since Chilimbi is also directed to performing visual object recognition based on 

	In regards to claim 8, Chilimbi further teaches wherein the updated central parameter vector is updated by the parameter server as a function of a weighting value (Chilimbi abstract and paragraphs [0066] and [0079] teaches where parameter server provides an updated weight value (updated central parameter vector) as a function of the received individual weight values).

	In regards to claim 9, Chilimbi further teaches wherein the parameter vector comprises a randomly selected subset of parameters of the trained model (Chilimbi paragraph [0064] teaches determining a randomly chosen subset of accumulated weight updates (depending on an adjustable image counter value of “k”) from all of the weight updates).
 
	In regards to claim 10, Chilimbi further teaches wherein the training data is labeled (Chilimbi paragraph [0002] teaches where training data is provided for labeling), and the machine learned model is trained using a supervised training process (Chilimbi paragraphs [0010], [0028], and [0077] teach where the machine learned model is trained using a deep learning training module (supervised training process) that asynchronously sends updates to the shared parameters associated with the model).


9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chilimbi (US Pat. Pub. 2015/0324690) as modified by Hack (US Pat. Pub. 2017/0185562) as applied to claim 1, and further in view of Sharma (US Pat. No. 10,664,722).
	In regards to claim 6, Chilimbi teaches the device as explained in the rejection of claim 1.	Chilimbi fails to expressly teach a navigation device, wherein the machine learned model comprises a generative adversarial network, wherein the device processor is configured to train the machine learnt model using an adversarial training process.
	Hack paragraph [0001] teaches where machine learning systems are used in a wide variety of applications and involve the training of large amounts of data and using the trained models to generate accurate predictions.  Hack Figs. 10-11 and paragraph [0107] teach application of the machine learning system in a cloud computing environment for the workload functions of mapping and navigation (to embody a navigation device), and Hack paragraph [0032] suggests an image sensor to provide image input for processing by the machine learning algorithms. 
	Sharma col. 47 lines 63 through col. 48 line 33 teaches that deep learning is finding increasing applications from recognition systems to retail to self-driving vehicles, where in such real-world systems, minimizing false positives can often have critical importance.  Sharma col. 47 lines 63 through col. 48 line 33 teach introducing a new class, “Class 0” during training of the network, where the composition of the Class 0 training set is adversarially defined through random but targeted images in the training process to reduce false positives.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Hack because the use of collected image data in training a machine learning model has a known application in the field of navigation devices.  Therefore since Chilimbi is also directed to performing visual object recognition based on image training data (see Chilimbi paragraphs [0009] and [0054]) in an automotive environment (e.g., .

Response to Arguments
10. 	Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.
11.	Applicant argues in regards to claims 1-11  that Kwant and the current application are both owned by HERE GLOBAL B.V., and as such Kwant does not qualify as prior art (due to the exception under 35 U.S.C. 102(b)(2)(c)) (see Applicant’s Arguments/Remarks 9/29/2021 on pg. 7 paragraph 1).  
12.	In response, the Examiner has withdrawn the previous rejections relying on Kwant (US Pat. Pub. 2019/0102674) from the office action.  However, since the majority of the limitations of the claim are still covered by the primary reference of Chilimbi, an alternative secondary reference can be found in the assignee/date-appropriate combination of Hack (US Pat. Pub. 2017/0185562) which was previously introduced by the Applicant in previously disclosed information disclosure statement on April 9, 2018.  Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been 
13.	Applicant argues in regards claims 12-15 and 17-19 that claim 12 has been amended and now recites “training, by a worker device, a machine learned model using local training data and a set of first parameters, wherein the local training data is acquired by and remains on the worker device.”  Applicant argues that Chilimbi paragraph [0066] does not disclose or imply that the data is only accessible or remains on a respective device, but rather the data is provided by a centralized data server, citing paragraphs [0053], [0066], and [0073] of Chilimbi.  Applicant argues that in other words, Chilimbi teaches a centralized datastore that stores and provides data for which the local replicas train their model, and the data is not acquired by and does not remain or stay on the local devices.  Applicant argues that the data in Chilimbi is centrally acquired, freely shared, and void of any privacy of the data between the replicas.  Applicant argues that dependent claims 13-15 and 17-19 are dependent from claim 12 and are allowable for at least this reason (see Applicant’s Arguments/Remarks 9/29/2021 pg. 7 paragraph 2 through pg. 8 paragraph 1).

14.	In response, the Examiner respectfully disagrees and draws attention to Fig. 7, which is reproduced below: 
    PNG
    media_image1.png
    520
    747
    media_image1.png
    Greyscale

	The Examiner has circled the relevant portions of the drawing to illustrate that a local batch of training data items 708A is acquired by a replica 704A (worker device) separately from the local batch of training data items 708N acquired by a separate replica (worker device) 704N.  Therefore each worker device will acquire its own local training data.  There is no exchange between the local data of replica 704A to the local data of replica 704N, which is further described in Chilimbi paragraph [0066] where “each of the replicas 704A-704N processes the data items 708A-708N locally and communicates with the global parameter server(s) 706 at rates unique to each replica 704A-704N.”  This can further be seen by the fact that there are no communication arrows between the replicas, and thus the local data batch items are acquired by each replica from the data server and are exclusive to each replica.  Furthermore, the data items remain on the replica because what is communicated out (712) is not the local training 
15.	Applicant argues in regards to claims 20-21 and 23-24 that claim 20 recites similar limitations as claim 12 and is allowable for similar reasons (see Applicant’s Arguments/Remarks 9/29/2021, pg. 8 last paragraph).
16.	In response, the Examiner respectfully disagrees and points to the response given in regards to claim 12 as seen in section 14 above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862